Citation Nr: 9935062	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease, peripheral vascular disease, hypertension, a 
neurological disorder (including peripheral neuropathy), 
impotence, sinusitis, and left-sided hearing loss, each 
claimed as due to exposure to Agent Orange.

2.  Entitlement to an increased rating for dermatophytosis of 
the hands and feet, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from June 1966 to June 1969.

This appeal is from May 1993 and June 1994 rating decisions 
of the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  The former decision denied 
direct service connection (i.e., in this context, incurrence 
or aggravation of the claimed disabilities without 
application of certain regulatory presumptions regarding 
exposure to certain herbicide agents) for each of the claims 
at issue and denied increased rating for a service-connected 
skin condition.  The latter, a decision by letter, notified 
the appellant of specific findings and continued denial in 
his case after review to determine applicability of newly 
promulgated regulations pertaining to diseases associated 
with exposure to certain herbicide agents (commonly 
collectively known as Agent Orange).

In a May 1988 decision, the Board of Veterans' Appeals 
(Board) denied service connection for unspecified residuals 
of Agent Orange.  The decision was predicated on a since-
repealed regulation, 38 C.F.R. § 3.311a(d), held invalid in 
the case of Nehmer, et al. v. United States Veterans' 
Administration, et al., 712 F. Supp. 1404 (N.D. Cal. 1989).  
Pursuant to the order in Nehmer, 712 F. Supp. at 1423, that 
Board decision is void and therefore cannot be final as 
regards any claim at issue in the instant appeal.

In August 1997, the Board decided the appeal on the Agent 
Orange issues and remanded the increased rating issue.  In 
April 1998, the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims) 
(Court) vacated the August 1997 BVA decision as it pertained 
to the Agent Orange issues, and remanded the case to the 
Board for action consistent with the Court's order.  The 
Court affirmed that part of the decision that remanded the 
issue of increased rating for a skin disorder of the hands 
and feet.

While his appeal was pending before the Court, the appellant 
alleged that he had submitted certain private medical records 
to VA in duplicate, one set to each of two VA facilities, and 
that that evidence was not of record.  In response to the 
Court's order to do so, the Secretary of Veterans Affairs 
informed the Court that the putative records were not located 
at either facility and could not reasonably be expected to be 
part of the record before the Secretary and the Board.  The 
Board construes that VA has discharged any duty it may have 
regarding those putative documents.

The appellant stated emphatically in a March 1994 statement 
that all of his claimed disabilities result from exposure to 
Agent Orange, and VA should not consider his claims on any 
other basis.  The appellant's August 1994 substantive appeal 
and January 1997 hearing testimony likewise argued that each 
of his claimed disabilities resulted from exposure to Agent 
Orange.  In a February 1995 statement to the Board, the 
appellant referred to the June 6, 1994 denial of his claim.  
The RO has never issued a statement of the case addressing 
the claims on a direct service connection basis.  The Board 
of Veterans' Appeals (Board) therefore construes the appeal 
from the denials of service connection as limited to the 
question whether the claimed disabilities resulted from 
exposure to Agent Orange.

In a brief of September 1999, the appellant's representative 
raised the issue of entitlement to service connection on a 
direct basis of each condition heretofore adjudicated as 
claims based solely on exposure to herbicides.  Whereas the 
appellant did not disagree with the May 1993 denial of 
service connection on a direct basis, the representative's 
September 1999 statement amounts to a new claim that is not 
in appellate status.  The Board refers to the RO all issues 
of direct service connection raised in the appellant's brief, 
including whether any of the issues are subject to prior 
final disallowance requiring reopening with new and material 
evidence.

The veteran testified at a hearing before the undersigned in 
January 1997 that an intermittent skin condition affecting 
parts of his body other than the hands and feet is due to 
exposure to Agent Orange, or, alternatively, that his 
service-connected skin disorder is more extensive than is 
recognized.  The appellant's October 1998 statement continues 
to assert a relationship between a skin disorder and exposure 
to herbicides.  The appellant already is service connected 
for dyshidrosis of the feet and hands, and the rate of 
compensation is not based on the cause of the condition.  The 
cause of the condition is not an element of the claim, and 
the Board will not consider it in this decision.

To the extent that the hearing testimony and the October 1998 
statement can be construed as a claim of entitlement to 
service connection for a skin disorder other than that 
currently service connected, the matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals denied service connection 
for residuals of exposure to Agent Orange pursuant to 
38 C.F.R. § 3.311a(d) (1987) in May 1988.

2.  The case of Nehmer, et al. v. United States Veterans' 
Administration, et al., 712 F. Supp. 1404 (N.D. Cal. 1989), 
ruled void all VA benefits decisions pursuant to 38 C.F.R. 
§ 3.311a(d).

3.  The appellant has not submitted competent medical 
evidence of a current disability of peripheral neuropathy.

4.  The appellant has not submitted competent evidence that 
ischemic heart disease, peripheral vascular disease, 
hypertension, sinusitis, impotence, or left-sided hearing 
loss, claimed as resulting from exposure to Agent Orange, is 
related to such exposure.

5.  Dermatophytosis of the hands and feet is currently 
manifested by multiple vesicles associated with erythema and 
scale on one hand, with diffuse white scale and increased 
pigment of the feet bilaterally, and early discoloration and 
increased subungual debris of the toe nails.


CONCLUSIONS OF LAW

1.  The May 1988 decision of the Board of Veterans' Appeal 
that denied service connection for residuals of exposure to 
Agent Orange is void.  Nehmer, et al. v. United States 
Veterans' Administration, et al., 712 F. Supp. 1404, 1423 
(N.D. Cal. 1989).

2.  No claim at issue alleging a disability due to exposure 
to Agent Orange is well grounded, and VA has no duty to 
assist the appellant to develop those claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The schedular criteria for a rating greater than 10 
percent for dermatophytosis of the hands and feet are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7813-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical history and examination on entrance into 
service were negative for any relevant disorder.  Blood 
pressure was measured as 138/88.  Hearing was within normal 
limits.  The genitourinary system was normal.  There was no 
complaint, treatment, or diagnosis of impotence in service.

The appellant was seen in July 1966 for "sinus"; in 
November 1966, with complaint of chest cold (no assessment 
recorded); in May 1967, with cough and sputum production 
insignificant (no assessment recorded); in July 1967, 
assessed as acute tonsillitis and with allergic rhinitis; in 
August 1968, assessed with tracheobronchitis, then with 
complaints of cough, headache, and vomiting (no assessment 
recorded); in October 1968 (repeatedly), with complaints of 
upset stomach assessed as URI (upper respiratory infection), 
next with cough for several days and not feeling well since 
return from Vietnam, assessed as probable flu, next with 
notation of eight month history of frequent URI symptoms, 
assessed probable sinusitis, next with URI, and again, URI 
with pharyngitis-viral most likely; in December 1968, 
assessed as acute URI/rule out pneumonia.

Also, the appellant was assessed in August 1968 with 
dyshidrosis of the right middle finger.  Laboratory throat 
cultures of November 1966 and October 1968 were normal and 
beta streptococci-not group A, respectively.  A chest x-ray 
of October 1968 done after complaints of chest pain to rule 
out pneumonia showed a normal cardiovascular silhouette.  
Blood pressure measurement in October 1968 was 130/88, the 
heart had regular sinus rhythm.  In May 1969, on separation 
medical history, the appellant reported history of ear, nose, 
and throat trouble and sinusitis.  He did not endorse any 
other listed symptom.  The medical examination was negative 
for all body systems and parts.  Blood pressure was measured 
as 120/80.  Hearing was within normal limits.  In June 1969, 
the appellant was thrown from a motorcycle, hitting his left 
shoulder and head against the curb.  He complained of left 
parietal and frontal [head] pain; skull x-ray was negative.  
Subsequently in June 1969, the appellant executed a statement 
certifying that he had had no change of medical condition 
since his separation examination of more than three days 
previously.

An August 1971 application for VA disability compensation 
sought benefits for chest, head, and skin conditions.

On VA examination in August 1971, the appellant reported a 
skin condition and treatment in service for chest pain.  He 
complained of a sinus condition of four years duration, with 
a stuffed nose in the morning, but no headaches, and no 
history of related surgery.  Cardiovascular, respiratory, and 
neurologic system were negative to clinical examination.  
Blood pressure was 120/80.  A left deviated septum was 
identified.  Sinus x-ray study was negative.  Chest x-ray 
showed normal lungs, heart, and great vessels.  The only 
diagnosis was dermatophytosis of the feet.

A December 1972 statement reveals the appellant requested 
treatment at Northport VA Medical Center (VAMC) for left 
shoulder problems.  A December 1972 VA treatment record shows 
the appellant was seen at a VA clinic for complaints of 
recent increase in left shoulder pain that had persisted 
since a motorcycle accident in 1969.

A VA employee health record shows that the appellant was seen 
at a VA medical center for common cold versus influenza in 
February 1976.  In November 1976, at the same facility, he 
complained of nasal stuffiness for several days.  Blood 
pressure on the two visits was 156/104 and 130/100, 
respectively.  A June 1976 treatment note of unidentified 
provenance showed a report of blood pressure of 156/104 at 
work, normotensive on examination with regular sinus rhythm 
of the heart.  A September 1979 VA outpatient treatment 
record shows blood pressure was 130/90.

The appellant received emergency treatment in January, 
February, and December 1985 at the University of Alabama 
Medical Center for chest pain associated with bronchitis and 
costochondritis, chest x-ray normal; and for dizziness 
diagnosed as hypertension.  He was also seen at Baptist 
Medical Center-Princeton (BMC-Princeton) in December 1985 for 
hypertension with a long history.

Dr. B. McLean treated the appellant from December 1985 to 
December 1986 for hypertension, noted as present since the 
mid-1970s, with additional history of sinusitis and excessive 
alcohol and tobacco use.  A December 1985 electrocardiogram 
(ECG) was abnormal.  January 1986 records show concern that 
hypertension and laboratory abnormalities may be related to 
alcohol abuse.  In July 1986 he was treated for acute 
sinusitis.  In December 1986, on follow-up for hypertension, 
the appellant reported some pain in both thumbs and expressed 
concern it could be related to exposure to "Asian [sic] 
Orange," which the doctor assured him was unlikely.

On VA examination in June 1987, the appellant reported 
definite exposure to Agent Orange in Vietnam in 1967.  
Diagnoses included history of Agent Orange exposure with no 
apparent residuals.  The appellant questioned whether 
sinusitis and stiffness of the finger joints were residuals 
of Agent Orange exposure.  He reported sinusitis since 
Vietnam, with current active drainage and nasal stuffiness 
noted.  Cardiovascular examination was normal.  An impression 
of no active sinusitis was corroborated by negative sinus x-
ray.

June 1987 VA outpatient notes showed treatment for 
hypertension.  A September 1987 audiogram showed left-sided 
hearing loss.  The appellant reported current sinusitis and a 
feeling of stuffiness in the left ear.  The audiology results 
were thought possibly related to the sinusitis.  Other 
September 1987 outpatient records showed treatment for 
complaints of sinus and ear infection, tinnitus, hearing loss 
and sensation of pressure in the ears, assessed as possible 
acute sinusitis.  In December 1987, he obtained an impression 
of chronic sinusitis from the otolaryngology clinic, which 
also noted a positive Rinne test and a Weber test lateralized 
to the right.

A September 1987 letter from Department of Health and Human 
Services, Centers for Disease Control (CDC) responded to an 
inquiry by the appellant, described some of the 
epidemiological research done by the CDC and thanked the 
appellant for his participation in a health status interview 
to study Vietnam veterans' health.  It stated his 
participation was probably in the Vietnam Experience 
component of the study.  The letter stated that to date CDC 
had attempted to use military records to determine herbicide 
exposure levels to then permit the selection of a population 
to study to determine the health effects of a certain level 
of exposure.  "The findings of the study, reported in the 
July 24, 1987, Morbidity and Mortality Weekly Report, 
(enclosed) confirmed conclusively that neither military 
records nor veterans' personal perception of their exposure 
to Agent Orange can be used to identify enough exposed 
veterans to allow us to conduct a scientifically valid 
study."  The cited report is of record.

A November 1987 VA dermatology examination noted historically 
that the appellant acquired dermatophytosis of the hands and 
feet in Vietnam, which had been chronic and unrelieved with 
various therapies.  The appellant complained of itching feet 
and itching in the crevices of both hands.  Examination 
showed excoriating flaking macular lesions over the webs of 
the fingers of both hands.  There was a "sketchy" area 
along the left lateral heel, left medial heel, and right 
lateral little toe and foot.  Photographs of record appear 
consistent with the examiner's description.

Primarily private medical records from March 1989 to November 
1992 from Baptist Medical Centers, Dr. Dickenson, Dr. Navari, 
and St. Vincent's Hospital reflect treatment of multiple 
peripheral arterial stenoses and occlusions, two vessel 
coronary artery disease and segmental left ventricular 
dysfunction.  The veteran underwent multiple arteriograms, 
catheterizations, and angioplasties.  A VA ECG of November 
1992 was abnormal.  An April 1994 statement from D. Sibley, 
M.D., reported that the doctor was then treating the 
appellant for coronary artery disease, status post quadruple 
coronary artery bypass graft in April 1994 with a history of 
inferior myocardial infarction and peripheral vascular 
disease.

Also, in July 1989, the appellant had a circumcision as 
treatment for a mild phimosis.  There was no mention of 
impotence.

The appellant was seen in the VA dermatology clinic from May 
1990 to April 1993.  In May 1990, he had mild scale of the 
medial aspects of the feet and sides of the fingers with no 
vesicles, and dyshidrosis of the hands and feet was noted to 
be well controlled.  In June 1991, he had hypopigmentation of 
the finger webs with no active dyshidrosis.  In December 
1991, there were areas of hypopigmentation with rough surface 
between the digits of the hands and irregular lesions of one 
to two centimeters in diameter, hyperpigmented, in the 
axillae, with differential diagnosis of pigmented purpura 
versus drug eruption versus post inflammatory.  The 
dyshidrosis was felt to be under good control.  A December 
1991 biopsy of the upper arm for hyperpigmented lesions of 
his arms found hyperpigmentation consistent with lentigo.  An 
October 1992 biopsy for purpuric lesions of the chest 
revealed superficial and deep perivascular dermatitis with 
focal epidermal spongiosis.  Differential diagnosis for the 
October 1992 biopsy included drug eruption, dermatophytosis, 
arthropod reaction, cutaneous larva migrans, and polymorphous 
light reaction.  On April 1992 follow-up there had been no 
changes in the hyperpigmented macules of the upper arms.  On 
October 1992, the appellant reported the pruritic red papules 
had been present intermittently for 24 years, since Vietnam.  
On October 20, it was noted to be resolved.  The assessment 
was spongiotic dermatitis, etiology unknown, resolved.  In 
April 1993, the examiner noted the biopsy had shown 
inflammation, and the papules were assessed as nonspecific 
dermatitis.  Also, tinea pedis of the feet was noted. 

A letter of July 10, 1996, from the appellant to the 
appellant's local representative, Disabled American Veterans 
(DAV), informed DAV that he had accidentally obtained 
sensitive information.  He stated that the information was in 
a secure place he was sure was known to the Government, 
because he assumed he was under Government surveillance and 
phone tap.

The appellant wrote a letter to the Vice-Chairman, Board of 
Veterans' Appeals, dated July 22, 1996, mailed U.S. Postal 
Service Express Mail to the Vice-Chairman and received July 
23, 1996, informing the Board of the existence of a book 
entitled Veterans and Agent Orange.  He stated he bought the 
book from the National Academy of Sciences National Academy 
Press for his personal use, but he had become concerned that 
the book contained information that was not supposed to leave 
government control.  He was concerned that he should find a 
way to deliver the information to the "right officials or 
destroy it in the presence of someone credible to the 
government."  With the letter in the claims folder is a 
label, showing receipt at VA on July 23, 1996.

The Board returned the July 10 and July 22, 1996, letters to 
the RO, which then had jurisdiction over the claims folder, 
and which received them August 5, 1996 as is indicated by the 
date stamp on the material.  No book is currently associated 
with the claims folder.  In VA hearing testimony in January 
1997, the appellant testified he mailed the book to the Board 
in July 1996.  According to a March 1997 internal Board 
memorandum, the Board received the appellant's claims folder 
from the RO in October 1996.  The memorandum indicated that 
prior to receipt of the claims folder at the Board, any 
material received by the Board pertinent to the appellant's 
claim would have been transferred to the RO in the ordinary 
course of business, as were the letters of July 10 and 22, 
1996.  The Board remanded the claims folder to the RO to 
request the appellant to provide proof of shipment and for 
the RO to search for the book.  A May 7, 1997, memorandum 
from the RO stated that the book was not found.  The 
appellant stated in May 1997 that he mailed the book to the 
Vice-Chairman and he did not have a copy of the mailing 
receipt, nor did the post office.

In addition to the January 1997 testimony regarding the above 
referenced book, the appellant testified he had neurological 
pain and numbness in the hands and feet between outbreaks of 
the skin condition, which he believed was related to the skin 
condition.  He stated, in summary, that sometime about 1992 
or 1993 a VA psychiatrist told him, "the optic nerve in my 
back that goes down my right leg to my feet," transcript at 
12, was involved in a neurologic disorder associated with 
Agent Orange.  He stated the report should be in his VA 
records from 1992 or 1993.  He stated the pain in his hands 
and feet started in 1968 in Vietnam, that he complained of it 
prior to discharge, but there was no finding.  He stated he 
received treatment about 1973 or 1974 at the Northport, New 
York, VA Medical Center, where he worked between 1970 and 
1976.  He stated he also received private treatment in New 
York, but he did not remember where.

The appellant testified that he was chosen in 1982 for an 
Agent Orange study in Birmingham, Alabama.  He testified that 
he saw several private doctors who said they could not say 
his hand and foot pain, heart problems, and other 
disabilities were or were not caused by Agent Orange.  He 
stated he could not recall the names of or obtain records 
from the private doctors, but the book he sent to the Vice-
Chairman of the Board "had it all in there," transcript at 
22, about all of his claimed disabilities.  He testified, 
when asked if he had a diagnosis of peripheral neuropathy, 
that he was sure he did, from the VA psychiatrist who said 
there was no other explanation for his symptoms than exposure 
to Agent Orange.  When asked if he could remember the names 
of any of the doctors he referred to, he identified Dr. 
McCrea, who he said performed back surgery at St. Vincent's 
in September 1994 for his nerve problem.

The appellant testified he was first treated for heart 
disease in 1987, but had had angioplasty of the left leg 
first.  He stated his claim of entitlement to service 
connection for a vascular disorder pertained to his legs; he 
first noticed a problem in 1985.  He reported that impotence 
first started in 1968 while in Vietnam, that the medic he 
told said it was just a phase, and he had no further 
treatment in service.  He said the vascular surgeons related 
it to his circulatory problems, and that vascular surgery had 
helped some.  He stated the book he submitted had information 
on impotence.

The appellant testified to the onset of sinusitis in 1967, 
with the first treatment in Vietnam.  He stated he may have 
been treated during the summer after his separation, but he 
was not sure, referencing treatment records from Northport 
VAMC from 1973.  He stated that he had been treated at 
Birmingham VAMC for left-sided hearing loss, etiology 
unknown, but thought probably due to sinusitis, and that he 
had had audiology examinations in 1986 or 1987 and in 
service.  He stated he was first diagnosed with hypertension 
in 1971 at the Brooklyn, New York, VAMC, and he had been 
treated for years.  He requested that records be obtained 
from Northport VAMC and from St. Vincent's hospital for 1994 
in support of his claim regarding peripheral neuropathy.  The 
appellant argued that he is entitled to the benefit of the 
doubt regarding the question whether his claimed disorders 
are due to exposure to Agent Orange.

The Board borrowed a copy of Veterans and Agent Orange: 
Health Effects of Herbicides Used in Vietnam (National 
Academy Press 1994) from VA Central Office library.  No 
scientifically reliable association between exposure to the 
studied herbicides was reported for vascular diseases 
(including ischemic heart disease and hypertension), 699-708; 
peripheral neuropathy, 662-666; respiratory disorders (no 
specific mention of sinusitis), 708-714; or hearing loss, 
659-650.  The extensive index has no listing for impotence.

The Board takes notice that in November 1996 VA amended the 
regulations providing for certain presumptions of service 
connection and listing diseases associated with Agent Orange 
exposure, to include acute and subacute peripheral 
neuropathy, 61 Fed. Reg. 57586-57589 (1996) (38 C.F.R. 
§§ 3.307 (a)(6)(ii) and 3.309(e) (1999)), based on findings 
published in Veterans and Agent Orange: Update 1996 (National 
Academy Press 1996).

In August 1998, the Board received via VA General Counsel 
private and VA medical records dated July 1981 to January 
1998, comprising additional records provided by the appellant 
and by Birmingham VAMC.  The appellant submitted additional 
copies of private and VA medical records in December 1998.  
The records include reports of multiple cardiovascular 
procedures, surgeries, and follow-up with the several 
physicians named by the appellant in hearing testimony and 
other statements.  The records are also of evaluation and 
treatment of hypertension, peripheral vascular disease, 
erectile dysfunction, sinusitis, electrodiagnostic studies 
for complaints of numbness in the extremities, and 
dermatological conditions.

Records of evaluation or treatment for several disorders 
noted the appellant's historical report of exposure to Agent 
Orange in Vietnam.  The appellant had a VA history and 
physical examination in July 1981 to compile a data base on 
possible exposure to toxic chemicals, recording the time, 
place, and circumstances of possible exposure, and noting 
current physical complaints.  The appellant reported a 
seasonal rash, which was then essentially asymptomatic.  The 
physical examination was essentially negative in pertinent 
part.  A January 1994 VA Agent Orange update, apparently on 
referral from a December 1993 neurology visit, noted that 
since the July 1981 examination, the appellant had been 
troubled by hypertension, peripheral vascular disease, nerve 
problems, and cardiac symptoms.  Also noted were complaints 
of numbness and tingling in the feet.  The plan was to 
continue following the appellant's progress.  Other 
references to a history of exposure to Agent Orange included 
an April 1990 VA ophthalmology note, a December 1993 VA 
neurological note, a February 1994 VA psychiatric triage 
record, a July 1995 record of follow-up for hypertension.

A January 1998 treatment record from the appellant's primary 
care physician noted complaints of a rash on the left hand 
and scalp; examination showed dry, scaling, cracking skin at 
the left small finger.  The assessment was previous diagnosis 
by biopsy of nonspecific dermatitis.  The examiner noted 
possible psoriasis.

The appellant had a VA examination for skin disorders in June 
1998.  The examiner reviewed the appellant's medical records, 
noting the December 1991 and October 1992 biopsies and 
clinical interpretation as post-inflammatory 
hyperpigmentation.  The examiner noted there was no mention 
of the macules after 1993 and noted the January 1998 
findings.  Subjectively, the appellant reported a foot rash 
started in 1967, progressed to his hands, and, in the last 10 
years, to his toenails, worse in the summer.  He complained 
of tiny blisters on his feet and hands, and the areas itch 
and peel.  Physical examination showed multiple tapioca 
vesicles over the left fifth dorsal finger associated with 
erythema and scale.  The feet bilaterally had diffuse, fine 
white scale with increased pigment of the soles.  The great 
and fifth toenails were affected with lysis of the nail, with 
early discoloration and increased subungual debris.  There 
were no other physical findings.  The diagnosis was 
dermatophytosis of the feet with onychomycosis of several 
toenails, with involvement of the toenails constituting an 
increase in severity of the dermatophytosis; dyshidrosis of 
the hands and feet; history of post inflammatory 
hyperpigmentation, resolved.

The examiner commented that the conditions identified by the 
December 1991 and October 1992 biopsies were noted resolved 
as to the former, and not mentioned after 1993, as to the 
latter.  The examiner felt that the condition revealed by the 
October 1992 biopsy probably had been eczematous dermatitis, 
which resolved.

By letter of November 1998, the RO informed the appellant 
that his application for VA disability compensation for those 
conditions claimed as due to exposure to Agent Orange was 
incomplete.  The letter identified the evidence the existence 
of which the appellant had at various times put VA on notice 
and informed him to submit the identified evidence to 
complete his application for compensation.  The letter 
informed the appellant of the time within which he was 
required to submit the information.

In December 1998, Brooklyn VAMC informed the RO by memorandum 
that a search of the medical center's files had indicated no 
record of treatment or hospitalization of the appellant.

In December 1998, the appellant submitted private medical 
records of July 1995 to September 1998.  The appellant 
reported his exposure to Agent Orange in Vietnam in the 
context of follow-up for hypertension and for impotence.  The 
July 1995 record recounted history of onset of leg pain in 
1986 with successful treatment by angioplasty, and 1994 
surgery for herniated disc, apparently by Dr. McCrea, with 
subsequent relief of back pain.  In August 1995, he 
complained of impotence, initially without, and then with 
lack of sexual desire.  Records until November 1995 showed 
the impotence and lack of desire were primarily side effects 
of cardiac drugs; a trial of testosterone was discontinued.  
In January 1996, he was again counseled on the role of his 
medication in impotence.  In February 1996, his doctor 
discussed the role of situational and psychosomatic stress in 
sexual functioning; the appellant declined sexual/family 
counseling.  In April 1996, the appellant reported tingling 
and numbness in various body parts; he mentioned reading 
newspaper and seeing television items that reported that 
Agent Orange used in Vietnam could cause nerve problems; he 
did not mention sexual problems.  Comments in the notes 
appear to relate to peripheral vascular problems.  In 
February 1997, he complained of sinus symptoms.  From June 
1997 to September 1998, there was notation of minimal side 
effects from drugs; no sexual or neurological symptoms were 
mentioned.  In September 1998, the appellant had a rash on 
his lower abdomen; the impression was rule out herpes zoster.

In January 1999, Northport VAMC produced records of December 
1972 treatment of the appellant for a shoulder injury 
reported as sustained in 1969.  In July 1999, the RO obtained 
from the Civil Service Retirement System administrative 
records of April to August 1994.  The reports provided showed 
the appellant's absence from work as a VA employee resulted 
from medical conditions, identified by his personal physician 
as cardiac surgery.  In an April 1994 statement, the 
appellant attributed his inability to work to multiple 
medical conditions.  The appellant's supervisor reported in 
July 1994 that the appellant's job required certain strenuous 
activity that could not be eliminated from the position, and 
that necessary work was unaccomplished because of the 
appellant's absenteeism.



II.  Analysis

A.  Service Connection for Disabilities Claimed as Due to 
Exposure to Agent Orange

1.  Procedural Matters

The RO informed the appellant by letter of November 1998 that 
his application for disability compensation for conditions 
alleged to be due to exposure to Agent Orange in service is 
incomplete.  The letter identified the evidence necessary to 
submit to complete the application and of the time available 
to respond.  VA has discharged its duty to inform the 
appellant of an incomplete application for benefits and how 
to cure the deficiency.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board 
has obtained from the appellant and from VA General Counsel 
certain of the records counterdesignated by the appellant in 
his appeal to the United States Court of Appeals for Veterans 
Claim (previously the United Stated Court of Veterans 
Appeals).  Other VA and government facilities have provided 
records of which the Board previously had constructive notice 
but not possession, or have informed VA that no records 
matching requests for records can be shown to exist.  The 
Board believes that all records of which it has constructive 
notice and that can reasonably be expected to be obtained are 
actually of record before the Board.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

The Board has no duty to inform the appellant prior to 
deciding his appeal of the Board's intention to rely, in 
part, on the use of Veterans and Agent Orange, or to provide 
the appellant an opportunity to submit additional evidence in 
response, see Thurber v. Brown, 5 Vet. App. 119 (1993), 
because the appellant has alleged that he is familiar with 
the work, that he submitted it, and VA lost it.  
Consequently, there can be no unfair surprise in the Board's 
reference to a work with which he testified he is familiar.

Generally, an appellant may, in the alternative to a claim 
predicated upon exposure to Agent Orange, allege that any 
disorder claimed as due to Agent Orange exposure was 
otherwise directly incurred in or aggravated by service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, in 
this case, the appellant has explicitly and emphatically 
disavowed any intention to claim the existence of disability 
other than as due to exposure to Agent Orange.  As noted in 
the Introduction, supra, the September 1999 reference by the 
appellant's representative to consideration of incurrence in 
service of the disabilities at issue is a new claim that is 
not in appellate status.  The Board in this decision does not 
to rule on, or imply any conclusion in, any claim the 
appellant may eventually prosecute for service-connection for 
disability alleged to be directly incurred in or aggravated 
by service not due to exposure to Agent Orange.

2.  Substantive Matters

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  In this case, the appellant has chosen to narrow 
the basis of his claim by eschewing to claim direct service 
connection.

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of "a disease 
associated with exposure to certain herbicide agents listed 
in § 3.309(e)," 38 C.F.R. § 3.307(a) (1999), that becomes 
manifest to a degree of 10 percent or more within the time 
period specified by regulation.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307 (1999).  The diseases recognized as 
associated with exposure to certain herbicide agents and 
subject to this presumption are prescribed by regulation.  
38 C.F.R. § 3.309(e) (1999).  Only those listed at 38 C.F.R. 
§ 3.309(e) will be presumed to have been incurred in service 
due to exposure to Agent Orange, and only those claimants 
with one of the listed diseases will be presumed to have been 
exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).

"[I]n order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995)(citations omitted) aff'd 78 F.3d 604 
(Fed. Cir. 1996) (Table); see Grottveit v. Brown, 5 Vet. App. 
91 (1993) (characterizing the type of evidence, lay versus 
medical, necessary to well ground a claim as dependent on the 
nature of the matter to be proven); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay individuals are 
competent to testify about matters of common experience, but 
expert qualification is necessary for VA to take cognizance 
of testimony that is rendered reliable only by expertise 
pertinent to object of inquiry).  Truthfulness of the 
evidence is presumed in determining whether a claim is well 
grounded.  Caluza, 7 Vet. App. at 504.

None of the disabilities at issue is included in 38 C.F.R. 
§ 3.309(e) as associated with exposure to Agent Orange, thus 
none of his claims may be well grounded by operation of a 
statutory presumption.  The appellant has submitted no 
competent evidence to show an association between exposure to 
Agent Orange and any of his claimed disabilities.  The 
literature he submitted is not competent medical or other 
expert evidence for his purposes, see Espiritu, 2 Vet. App. 
492, because it is at best epidemiologic, and it is 
uninformative about his circumstances.  Moreover, both 
Veterans and Agent Orange and the statement and article from 
the CDC are either adverse to his claims or, as to sinusitis 
and impotence, utterly uninformative.  Neither supports the 
proposition that any of his claimed disabilities are 
associated with exposure to Agent Orange.  A claim cannot be 
well grounded on adverse evidence.  Cf. Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (evidence adverse to a claim 
cannot be new and material).

The testimony about the statement of Dr. McCrea and other 
unnamed physicians' opinions cannot well ground the 
appellant's claims.  On its face, the testimony does no more 
than assert that the referenced doctors were uncertain 
whether there existed a relationship between various of the 
appellant's disorders and exposure to Agent Orange.  The 
appellant's lay recollection of medical opinions does not 
afford the degree of reliability required of medical opinion 
evidence to well ground a claim.  Robinette, 8 Vet. App. 69.

None of the appellant's claims either benefits from a 
statutory presumption or is supported by competent expert 
evidence that exposure to Agent Orange caused the onset of a 
claimed disorder.  Thus, no claim is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In short, none of the appellant's claims based on exposure to 
Agent Orange is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

Additional comments are warranted regarding the claims of 
entitlement to service connection for impotence and 
peripheral neuropathy.  With respect to impotence, the 
veteran testified that he has never had treatment for the 
condition.  His medical records do show, however complaints 
of impotence in 1995 and 1996, initially treated with 
testosterone.  That treatment was discontinued when it was 
determined that the condition was felt to be related to 
medications he was taking.  Accordingly, if the veteran still 
has this condition, the medical evidence does not relate it 
to Agent Orange exposure.

With respect to peripheral neuropathy, although the appellant 
alleges he has a neurological disorder, even proof of chronic 
peripheral neuropathy would leave him in the position of 
seeking service connection for a disability as due to 
exposure to Agent Orange that does not enjoy a statutory 
presumption of such incurrence.  Acute or subacute peripheral 
neuropathy is subject to presumptive service connection.  
38 C.F.R. § 3.309(e) (1999) (emphasis added).  Acute or 
subacute peripheral neuropathy is defined as "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) note 2 (1999); 
see Supplementary Information 61 Fed. Reg. 57587 (1996) 
(distinguishing between chronic peripheral neuropathy and 
acute or subacute peripheral neuropathy for presumptive 
purposes).  Therefore, his testimony that he has peripheral 
neuropathy 30 years after his last service in Vietnam 
precludes the application of the regulatory presumption to 
that disorder.  Moreover, he has not submitted competent 
medical evidence he has even chronic peripheral neuropathy.  
This claim is for a disorder the appellant is not shown to 
have, and the claim cannot be well grounded.  Rabideau, 2 
Vet. App. 141.

The appellant has not presented a well-grounded claim for 
service connection for any of the diseases claimed as due to 
exposure to Agent Orange.  38 U.S.C.A. § 5107(a) (West 1991).  
The appellant's representative's September 1999 brief argued 
that VA had, in its adjudication procedure manual, M21-1, 
abrogated the requirement of a well-grounded claim as a 
prerequisite to VA assistance to the appellant in development 
of the evidence.  In July 1999, the Court ruled that absent a 
well-grounded claim, VA has no duty to assist the appellant 
to develop facts pertinent to a claim, Morton v. West, 12 
Vet. App. 477 (1999), holding against each of the appellant's 
arguments explicitly.  Without a well-grounded claim, the 
Board does not have jurisdiction to adjudicate the claim on 
the merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).

B.  Increased Rating for Dermatophytosis of the Hands and 
Feet

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In review of claims 
for increased ratings, the Board considers all of the medical 
evidence of record, including the appellant's relevant 
medical history.  38 C.F.R. § 4.1 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In its August 1997 remand, the Board instructed that a 
dermatological examination of the appellant be done.  The 
Board requested a diagnosis of any skin condition other than 
on the hands or feet, and an opinion whether any such 
findings constituted an increase in the severity or evolution 
of the service-connected condition.  The examiner did not 
answer the question explicitly.  He found no skin condition 
of any other body part than the hands and feet.  Such a 
finding made the Board's question moot; the question could be 
answered only relative to positive findings.  Where the 
medical facts as found render moot a medical question 
presented by the Board in a remand instruction, the lack of 
an answer cannot be deemed a failure to execute the remand or 
a violation of a right of the appellant created by the 
remand.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(The Board's instruction in a remand order creates a right in 
the appellant to the execution of the instruction).

Dermatophytosis, 38 C.F.R. § 4.118, Diagnostic Code 7813 
(1999), is rated as for eczema.  Diagnostic Code 7819.  The 
rating criteria for eczema are as follows:

With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant, 50 percent; with exudation or 
itching constant, extensive lesions, or 
marked disfigurement, 30 percent; with 
exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area, 10 percent; with slight, if any, 
exfoliation, exudation or itching, if on 
a nonexposed surface or small area, 0 
percent.

Diagnostic Code 7806.

The most recent VA examination shows the involvement of nail 
beds that the examiner felt constituted a worsening of the 
service-connected dermatophytosis.  Dermatophytosis is not 
eczema, and thus identical symptoms cannot be expected.  
Regulation provides both for the presentation of a condition 
other than just as described in the rating schedule, 
38 C.F.R. § 4.21 (1999), and for rating by analogy.  
38 C.F.R. § 4.20 (1999).  Considering these regulations, it 
is reasonable to find that the evidence supports the 10 
percent rating in effect currently.  The evidence does not 
show symptoms of eczema, or equivalent to those of eczema, of 
such severity or extent as to approximate the criteria for 
the next higher rating.  38 C.F.R. § 4.7 (1999).

Whereas the June 1998 VA examiner did not find present either 
of the conditions noted by biopsy and clinical impression in 
December 1991 and October 1992, neither of those conditions 
can be included in the rating of the service-connected 
dermatophytosis of the hands and the feet.  Clearly the 
private medical records of January and September 1998 that 
show skin conditions of the scalp and abdomen reveal that the 
appellant suffers skin problems on multiple parts of his body 
at different times.  The January and September 1998 private 
records also show that these have not been diagnosed as 
outbreaks of a single disease.  There is no evidence that 
will permit the Board to include these various, intermittent 
conditions in his service-connected disability for VA rating 
purposes.  The preponderance of the evidence is against a 
rating greater than 10 percent for dermatophytosis of the 
hands and feet.  38 C.F.R. § 4.118, Diagnostic Code 7813-7806 
(1999).



ORDER

Entitlement to service connection based on exposure to Agent 
Orange for ischemic heart disease, peripheral vascular 
disease, a neurological disorder including peripheral 
neuropathy, impotence, sinusitis, left-sided hearing loss, 
and hypertension is denied.  

A schedular rating greater than 10 percent for 
dermatophytosis of the hands and feet is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



